Exhibit 10.1
 
THE INVESTOR RELATIONS GROUP INC.
LETTER OF AGREEMENT
Date: September 19, 2011


Section 1.  Services to be Rendered. The purpose of this letter is to set forth
the terms and conditions on which The Investor Relations Group, Inc. (IRG)
agrees to provide Apps Genius Corp (the “Company”) a comprehensive corporate
communications program.  These services may include, but are not limited to all
items listed in “Addendum A.”  The Company represents and warrants that it will
provide on a timely basis any information requested by IRG which is necessary to
perform such services and further represents and warrants that such information
shall be accurate.


Section 2.   Engagement Period.  Unless sooner terminated as provided herein,
the term of this agreement (the “Engagement Period”) shall commence on or before
September  19th, 2011 and shall continue for a period of twelve (12) calendar
months.  Following expiration of the initial Engagement Period, this agreement
shall be automatically renewed for successive Engagement Periods of 12 months
each unless either party shall give the other written notice of its intent not
to renew this agreement no later than 30 days prior to the expiration of any
Engagement Period hereunder.   The Company represents that it is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and is duly qualified as a foreign corporation and in good standing
in all jurisdictions in which the nature of its activities requires such
qualification.  The Company further represents to IRG: (1) that it has full
power and authority to carry on its business as presently or proposed to be
conducted and to enter into and perform its obligations under this Agreement;
(2) that this Agreement has been duly authorized by all necessary corporate
actions; and (3) that this Agreement constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms (except as such enforcement may be limited by bankruptcy, creditors’
rights laws or general principles of equity).   


Section 3.  Fees.  (a) The Company shall pay to IRG for its services hereunder a
maintenance fee (the “Maintenance Fee”) of $12,000 per month beginning December
1st, 2011; provided, that the amount of such Maintenance Fee shall be subject to
change by the mutual agreement of the parties at any time after expiration of
the initial twelve (12) month Engagement Period hereunder immediately upon
written notice to the Company.  Maintenance Fees shall be payable on or before
the 1st day of each calendar month which occurs during the Engagement
Period.  In the event that a partial month shall occur during the Engagement
Period, then the amount of the maintenance Fee for such month shall be prorated
based upon the number of days in such month that occur during the Engagement
Period. If the Company does not pay its Maintenance Fee and any other recurring
charges on or before the 5th day of each month, the Company will immediately be
assessed and charged a 10% late fee.
 
(b) In addition to the Maintenance Fees described in paragraph (a) above,
immediately upon the execution of this Agreement, the Company issue 400,000
restricted shares of the companies common stock.   375,000 shares shall be
issued in the  name of Dian Griesel  and 25,000 shall be issued in the name of
J. Kevin Moran. These shares have immediate vesting rights.  


 
1

--------------------------------------------------------------------------------

 


Section 4.  Expenses.  In addition to all other fees payable to IRG hereunder,
the Company hereby agrees to reimburse IRG for all reasonable out-of-pocket
expenses incurred in connection with the performance of services
hereunder.  These out-of-pocket expenses shall include, but are not limited to:
telephone, photocopying, postage, messenger service, clipping service,
information retrieval service and IRG wire (for emails).  No individual expenses
over $500 will be expended without first notifying the Company.  The Company
agrees to remit $500 by check or in immediately available funds to be placed on
deposit with IRG and credited to the Company against expenses incurred, on a
permanent basis, throughout the program.  From time to time, the Company will
replenish the expense account as necessary to maintain a balance of $500
whenever the balance drops below $100.  The balance of said deposit is fully
refundable should the program terminate.  A running invoice will be maintained
of all expenses incurred and will be submitted to the Company each
month.  Additionally, the Company shall establish an account with an established
wire service for the release of press releases and media releases and an account
with a printing service for the production of all of the Company’s printed
investor and media relations material.  IRG shall have access to the wire
service account for the release of press and media releases and IRG shall have
access to the printing service account in order to direct the work necessary to
maintain the company’s investor and media information kits.  It will be the
responsibility of the Company to pay all associated bills from both the wire
service account and the printing service account.  These costs will not be
included on IRG’s monthly running invoice and are not the responsibility of
IRG.  Finally, in addition to the fees discussed above, the Company is
responsible for paying all bills associated with meals arranged around road
shows to include business breakfasts, broker lunches and dinners.  Such meals
will be arranged in order to minimize the costs associated with each.  When a
broker lunch scheduled, IRG will arrange for the lunch at minimum cost to the
Company.  We have special prices arranged at several restaurants in order to
minimize those costs and there will be no alcohol served at these events.


Section 5.  Indemnification.  Each of the Company and IRG agrees to defend,
indemnify and hold the other and its respective affiliates, stockholders,
directors officers, agents, employees, successors and assigns (each an
"Indemnified Person") harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind whatsoever (including, without
limitation, reasonable attorneys' fees) which arise solely from the Company's or
IRG's (as  the case may be) breach of its obligations hereunder or any
representation or warranty made by it herein. It is further agreed that the
foregoing indemnity shall be in addition to any rights that either party may
have at common law or otherwise, including, but not limited to, any right to
contribution.


Section 6.  Termination of Agreement. (a) Subject to paragraph (b) below, either
party may terminate this Agreement and IRG’s engagement hereunder, with or
without cause, immediately upon written notice given to the other party at any
time during the Engagement Period hereunder. In such event, all compensation
accrued to IRG prior to such cancellation, whether in the form of Maintenance
Fees, reimbursement for expenses or otherwise, will become due and payable
immediately upon such termination and IRG shall be relieved of any and all
further obligation to provide any services hereunder.
    
 
2

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding anything to the contrary herein contained, the obligations
of the Company under Sections 4, 6 and 7, and the provisions of Sections 9 and
10, and shall survive any termination or breach of this agreement by either
party.


Section 7. Solicitation of Employees. (a) During the term of this agreement, and
for a period of two years after the termination of this agreement, neither party
shall, directly or indirectly: (1) influence or attempt to influence any
employee of the other party to leave such party’s employ; (2) agree to aid any
competitor or customer of the other party in any attempt to hire any person who
was employed by the other party within the previous two year period; or (3)
solicit or induce any person who was employed by the other party within the
previous two-year period to become employed by the Company. Each party
acknowledges that the restrictions in this Section 7 are reasonable and
necessary for the protection of the other party’s business. This clause is not
intended to restrict the individual right of employment but rather is intended
to preserve the contemplated business arrangement and to prevent the parties
from actively recruiting the employees of the opposite party.      
 
(b)  Each party hereby acknowledges and agrees that a breach by it of the
restrictions set forth in paragraph (a) above would cause irreparable harm to
the other party for which money damages alone would be inadequate.  Accordingly,
each party hereby agrees that in such event the other party shall be entitled to
seek an injunction or other equitable remedy in addition to any other remedies
available to it at law.
 
Section 8.  Severability.  In case any provision of this letter agreement shall
be invalid, illegal, or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not be affected or impaired thereby.


Section  9. Consent to Jurisdiction.  This agreement shall be governed and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles. The parties further consent to the exclusive
jurisdiction of the State and Federal courts located within the City, County and
State of New York to resolve any dispute arising under this Agreement, and waive
any defense to such jurisdiction based upon inconvenient forum.  


Section 10.  Other Services.  If the Company desires additional services not
provided for in this agreement, any such additional services shall be covered by
a separate agreement between the parties hereto.


Section 11. Entire Agreement.  This letter agreement contains the entire
agreement of the Company and IRG, and supersedes any and all prior discussions
and agreements, whether oral or written, with respect to the matters addressed
herein.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 12.   Counterparts.  This letter agreement may executed in two or more
counterparts, each of which shall be considered an original and all of which,
taken together, shall be considered as one and the same instrument.


Please evidence your acceptance of the provisions of this letter by signing the
copy of this letter enclosed herewith and returning it to The Investor Relations
Group Inc., 11 Stone Street, 3rd Floor, New York, NY 10004, Attention:  Dian
Griesel, President & CEO.
 

  Very truly yours,           /s/      Dian Griesel     Founder, President and
CEO     The Investor Relations Group, Inc.  

 
 
ACCEPTED AND AGREED
AS OF THE DATE FIRST ABOVE WRITTEN:




By:_________________________________________
     Name:
     Title:
 
 
4

--------------------------------------------------------------------------------

 
 
ADDENDUM  “A”


In one comprehensive program IRG covers both investor relations and public
relations needs from the “corporate communications” perspective.   Our program
includes all of the following:




INVESTOR RELATIONS


·  
Daily Update Reports

·  
Targeted one-on-one investor meetings and conference calls with the top nano-,
micro-, and small-cap decision-making analysts and portfolio managers of
corporate, business, and family funds, using our proprietary competitive
analysis approach (road shows). We secure a minimum of eight to fifteen-plus
pre-qualified meetings per month, for a total of 150 to 200+ unique
introductions per year per company.

·  
Broker lunches in the top 20 cities (excluding lunch costs)

·  
Access to IRG’s MicroCaptivations™ Wire of professional investors. Effectively
IRG’s in-house, proprietary news service, this is a triple opted-in, fully
compliant list of registered representatives, registered investment advisors,
buy-side fund managers and analysts. (We use an outside vendor that is fully
compliant legally for e-mailings to recipients in all fifty states.) Cost per
use is $495, with the first wire compliments of IRG.

·  
All corporate materials (fact sheet, power point, etc) and IRG produced video
posted on www.IRGnews.com as well as inclusion in full rotation cycle of
“Featured Company”

·  
A Comprehensive Peer (competitive) Analysis Report that provides detailed
information about peer group companies including:  covering analysts and all
reporting institutional investor holdings with full names, titles, addresses,
and other related contact information once contact is confirmed.

·  
Webinars and Podcasts

·  
Development of wire-house analyst research coverage and inclusion in peer
reports as a comparable company.

·  
Corporate message refinement that is flexible, according to ongoing
developments.

·  
A Fact Sheet that is flexible, in terms of ongoing developments.

·  
Investor presentations in PowerPoint/slide formats.

·  
All written and edited shareholder communications, such as earnings releases,
quarterly reports, and other developments.

·  
 Coaching as necessary for investor meetings and conference calls.

·  
Conference call coordination, including scripting, Q&A preparation, and all
details for execution, including Webcasting.

·  
Frank feedback collected from all road show meetings in order to help fine-tune
corporate messaging.

·  
Handling and screening investor inquiries.

·  
Nurturing relationships with current and potential investors.

·  
Mail and request fulfillment processing.

·  
Introductions in the investment banking world.

·  
Peer group/industry analysis provided on a regular basis.

·  
Perception audits gathered from the investment community.



 
5

--------------------------------------------------------------------------------

 
 
PUBLIC RELATIONS:


·  
Unique news pieces and media pitches originated and written by our
award-winning, well-published editorial staff (approximately twenty+ pieces per
year)—above and beyond writing normal “material” news announcements.

·  
Ghost-written/bylined white papers and other high-level trade articles written
by our staff PhDs (one minimum per year) then placed in key pharmaceutical
trades.

·  
Corporate, product, and technology related stories placed in targeted trade
publications to build sales and partnerships.

·  
National and regional trend pieces written and placed in leading magazines and
newspapers.

·  
Syndication stories and feature feeds to more than sixteen thousand newspaper
and other print editors nationwide.

·  
Original “feature-feed” stories tying your company’s product or service to
trends and national/world events.

·  
Comprehensive Social Media Outreach: Leveraging of IRG’s strong presence,
understanding and growing following across the major social media networks
(Twitter with 48,000+ followers, Facebook with 9,500+ followers, Google Buzz,
Flickr, Friendfeed, etc.)

·  
Dissemination of your news through your own specialized webpage on our website,
IRGnews.com, and through our: social networks, weekly newsletters, RSS Feeds and
proprietary e-mail lists of uniquely targeted audience.

·  
On-camera media training.

·  
Production of your own 2-3 minute CEO interview / corporate video filmed and
edited at our studios.

·  
Profiles written of CEOs and other top company officers / management.

·  
Headshots taken at our studios.

·  
Crisis management plans.

·  
Discounted clipping services — to document media coverage.


 
 
 
6

--------------------------------------------------------------------------------